Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 9/12/2022, to the Office action mailed 6/10/2022 (hereinafter “the previous Office action”) is acknowledged.  Applicants canceled Claims 2 and 16, amended Claims 1, 3, 5, 10 and 27, and presented arguments in response to the Office action.   
Claims 1, 3-12, 18, 19, 21, 26 and 27 are pending.
Claims 5- 8 remain withdrawn from consideration because they are drawn to non-elected species.
Claims 1, 3, 4, 9-12, 18, 19, 21, 26 and 27 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 9/12/2022, is acknowledged and has been reviewed.  NPL citation number 3 has been amended by the Examiner to correct the page numbers of the cited publication.

Withdrawn Rejections
The rejection of Claims 3, 9-12 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection of Claims 1-4, 9-12, 16, 18, 19, 21 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments and persuasive arguments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends from claim 1, recites the limitation "wherein the cell is a hematopoietic cell or a myeloid cell".  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwala et al. (“Results From a Randomized Phase III Study Comparing Combined Treatment With Histamine Dihydrochloride Plus Interleukin-2 Versus Interleukin-2 Alone in Patients With Metastatic Melanoma”, Journal of Clinical Oncology, Vol. 20(1), pp. 125-133 (2002); Abstract only).

Instant claim 1 is directed to a method of preventing metastasis of a primary tumor in a subject, or treating or ameliorating a metastatic tumor in a subject, the method comprising administering an effective amount of a nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) inhibitor or an isolated nucleic acid capable of reducing the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein to the subject, thereby reducing the activity of NOX2 or the expression level of NOX2 protein in a cell of the subject, wherein the primary or metastatic tumor is selected from the group consisting of a melanoma, a bladder cancer, a breast cancer, a pancreatic cancer, a colorectal cancer, a renal cancer, a prostate cancer, a stomach cancer, a thyroid cancer, a uterine cancer, and an ovarian cancer.
The open language of the claim allows for the inclusion of additional therapeutic agents.
Agarwala et al. (“Agarwala”) discloses “Reactive oxidative species (ROS) produced by phagocytic cells have been ascribed a role in the localized suppression of lymphocyte function within malignant tumors. Histamine has been shown to inhibit ROS formation and possibly synergize with cytokines to permit activation of natural killer cells and T cells. This study was designed to determine whether the addition of histamine to a subcutaneous (SC) regimen of interleukin-2 (IL-2) would improve the survival of metastatic melanoma patients.”  The study was a “phase III, multicenter, randomized, parallel group study comparing IL-2 plus histamine with IL-2 alone was conducted in 305 patients with advanced metastatic melanoma. Patients were randomized to IL-2 (9 MIU/m2 bid SC on days 1 to 2 of weeks 1 and 3, and 2 MIU/m2 bid SC on days 1 to 5 of weeks 2 and 4) with or without histamine (1.0 mg bid SC days 1 to 5, weeks 1 to 4). The primary end point, survival, was prospectively applied to all randomized patients (intent-to-treat–overall population, ITT-OA) and all patients having liver metastases at randomization (ITT-LM population) [instant claim 19]. Secondary end points included safety of the combined treatment, time to disease progression, and response rate.” [Emphasis added.] The results of the study demonstrated that “[c]ombined treatment with histamine plus IL-2 significantly improved overall survival in the ITT-LM population (P = .004) and showed a trend for improved survival in the ITT population (P= .125)”.
Agarwala concluded that the “[u]se of histamine as an adjunct to IL-2 is safe, well tolerated, and associated with a statistically significant prolongation of surival compared with IL-2 alone in metastatic melanoma patients with liver involvement.”  See the entire Abstract.
Although Agarwala teaches treating or ameliorating a metastatic tumor (i.e., metastatic melanoma) in a subject comprising administering the instantly claimed histamine dihydrochloride; aka “HDC” (instant claims 3 and 4), in combination with the same instantly claimed additional therapeutic agent (IL-2) (instant claim 11), Agarwala did not recognize Applicant’s claimed mechanism of action of HDC (HDC acting as a NOX2 inhibitor). However, since Agarwala teaches administering the same compound (HDC), to the same target population, it would be expected to produce the same effect. 


Claims 1, 3, 4, 9-12, 18, 19, 21, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martner et al. (“Immunotherapy with histamine dihydrochloride for the prevention of relapse in acute myeloid leukemia”, Expert Rev. Hematol., Vol. 3(4), pp. 381-391, 2010).

Instant claim 1 is directed to a method of preventing metastasis of a primary tumor in a subject, or treating or ameliorating a metastatic tumor in a subject, the method comprising administering an effective amount of a nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) inhibitor or an isolated nucleic acid capable of reducing the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein to the subject, thereby reducing the activity of NOX2 or the expression level of NOX2 protein in a cell of the subject, wherein the primary or metastatic tumor is selected from the group consisting of a melanoma, a bladder cancer, a breast cancer, a pancreatic cancer, a colorectal cancer, a renal cancer, a prostate cancer, a stomach cancer, a thyroid cancer, a uterine cancer, and an ovarian cancer.
The open language of the claim allows for the inclusion of additional therapeutic agents.
Independent claim 26 is drawn to a method of increasing the level of natural killer (NK) cells in a metastatic tumor of a subject, the method comprising reducing the activity of nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the subject, wherein the level of NK cells in the metastatic tumor is increased compared to a metastatic tumor in an untreated subject in which the activity of NOX2 or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the untreated subject has not been reduced.
The open language of the claim allows for the inclusion of additional therapeutic agents.
Independent claim 27 is drawn to A method of decreasing the level of reactive oxygen species (ROS) in a metastatic tumor of a subject, the method comprising reducing the activity of nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the subject, wherein the level of ROS in the metastatic tumor is decreased compared to a metastatic tumor in an untreated subject in which the activity of NOX2 or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the untreated subject has not been reduced.
The open language of the claim allows for the inclusion of additional therapeutic agents.
Martner et al. (“Martner”) discloses (at page 395, left column, section titled “Improving IL-2 efficacy by use of ROS inhibitors”)  that “a conceivable explanation to the insufficient clinical efficacy of IL-2 monotherapy in AML is that the patients’ lymphocytes are in a suppressed state and, therefore, fail to mount an anti-leukemic response during IL-2 therapy .  The evaluation of this hypothesis comprises the co-administration of a ROS inhibitor to tumor-bearing animals during IL-2 therapy; if myeloid cell-derived ROS significantly dampen the efficacy of IL-2, an inhibitor of ROS production (such as HDC) or a scavenger of ROS would be expected to improve the immunostimulation by IL-2 in vivo, and improve the antitumor efficacy of IL-2 therapy. [emphasis added]”  This theory is confirmed by the following disclosure (id.):  “In tumor-bearing mice, treatment with IL-2 in combination with HDC was more efficient than either treatment alone in reducing the formation of lung metastases from NK cell-sensitive melanoma cells in mice in vivo, and similar results have been obtained in rodents carrying YAC-1 lymphoma or prostate adenocarcinoma cells [emphasis added].”  
	Martner also discloses (at page 384, left column) that “HDC protected NK cells from myeloid cell-induced inactivation, an effect that was strictly mediated by histamine H2-receptors on myeloid cells.  A mechanistic analysis of this phenomenon revealed that HDC inhibits or suppresses the production of NADPH-oxidase-derived [i.e., NOX; HDC inhibition of NOX] ROS by myeloid cells .  Although Martner teaches that HDC inhibits NOX, it does not teach inhibition of NOX2.  However, since Martner teaches administering the same compound (HDC), to the same target population, it would be expected to inhibit NOX2.
	With regard to independent claim 26 (a method of increasing the level of natural killer (NK) cells in a metastatic tumor of a subject, the method comprising reducing the activity of NOX2 wherein the level of NK cells in the metastatic tumor is increased compared to a metastatic tumor in an untreated subject), as presented supra, and claim 27 (a method of decreasing the level of ROS in a metastatic tumor of a subject, the method comprising reducing the activity of NOX2 in a cell of the subject, wherein the level of ROS in the metastatic tumor is decreased compared to a metastatic tumor in an untreated subject),  Martner teaches HDC protected NK cells from myeloid cell-induced inactivation (i.e. maintained the NK cell level , as opposed to the cells that were not treated with HDC) by a mechanism of HDC inhibiting or suppressing the production of NADPH-oxidase-derived (NOX) ROS by myeloid cells .  Although Martner teaches that HDC inhibits NOX, it does not teach inhibition of NOX2.  However, since Martner teaches administering the same compound (HDC), to the same target population, it would be expected to inhibit NOX2.
Thus, Martner anticipates instant claims 1, 3, 4, 9-12, 18, 19, 21, 26 and 27

Conclusion
Claims 1, 3, 4, 9-12, 18, 19, 21, 26 and 27 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629